Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Ms. Kirby B. Drake on September 9, 2021.

The application has been amended as follows: 

IN THE CLAIMS

1.	A method for automated gear contact pattern verification, the method comprising: 
applying a yellow powder to at least one gear to be meshed to form contacts on at least one gear tooth of the at least one gear;
using an application on a smartphone, scanning a barcode on the at least one gear to obtain a part number or a serial number associated with the at least one gear;
using the smartphone, capturing images of the at least one gear tooth at three predetermined angles;
using a matching algorithm run on the smartphone, the matching algorithm comprising:

identifying bounding points of a yellow portion of the at least one gear tooth, the bounding points including a midpoint of the yellow portion;
identifying a bottom-left region, a bottom-right region, a top-left region, and a top-right region of the at least one gear tooth within the bounding points of the yellow portion;
identifying the midpoint of [[the]] a gear mesh area;

[[and]] determining a deviation [[in]] between the midpoint[[s]] of the yellow portion and the midpoint of the gear mesh area according to which of the four identified regions the midpoint of the gear mesh area is located, wherein [[the]] a range of acceptable deviation is configured by a user to pass gear contact pattern verification, and is between 25% and 80%; and 
displaying test results on the smartphone, wherein the test results is based on a comparison of the determined deviation with the range of acceptable deviation and including at least an indication of pass or fail.

2.	The method of claim 1, the capturing step further comprising:
using pre-configured guides displayed on a screen by the application, the pre-configured guides including red guides; and


6.	Canceled.

7.	The method of claim 1, wherein the midpoint of the yellow portion is identified using the formula:
yellow_x_mid = (max(x_yellow) + min(x_yellow))/2,
yellow_y_mid = (max(y_yellow) + min(y_yellow))/2,
where x_yellow and y_yellow are the x coordinates and y coordinates, respectively, of the yellow region.

8.	The method of claim 1, wherein the midpoint of the gear mesh area is identified using the formula:
black_x_mid = (max(x_black) + min(x_black))/2,
black_y_mid = (max(y_black) + min(y_black))/2,
where x_black and y_black are the x coordinates and y coordinates, respectively, of the gear mesh area. 

9.	The method of claim 1, wherein the deviation [[in]] between the midpoints of the yellow portion and the gear mesh area is determined using the formula:
pct_x = ((yellow_x_mid - black_x_mid)/yellow_x_mid)* 100,
,
where (yellow_x_mid, yellow_y_mid) and (black_x_mid, black_y_mid) are the (x, y) coordinates of the midpoints of the yellow region and the gear mesh area, respectively.

12.	A method for automated gear contact pattern verification, the method comprising: 
using [[the]] a smartphone, capturing images of at least one gear tooth at three predetermined angles;
using a matching algorithm run on the smartphone, the matching algorithm comprising:
identifying bounding points of a yellow portion of the at least one gear tooth, the bounding points including a midpoint of the yellow portion, wherein the midpoint of the yellow portion is identified using the formula:
yellow_x_mid = (max(x_yellow) + min(x_yellow))/2,
yellow_y_mid = (max(y_yellow) + min(y_yellow))/2,
where x_yellow and y_yellow are the x coordinates and y coordinates, respectively, of the yellow region;
identifying a gear mesh area between the bounding points and a midpoint of the gear mesh area, wherein the midpoint of the gear mesh area is identified using the formula:
black_x_mid = (max(x_black) + min(x_black))/2,
black_y_mid = (max(y_black) + min(y_black))/2,
where x_black and y_black are the x coordinates and y coordinates, respectively, of the gear mesh area; 
determining a deviation [[in]] between the midpoints of the yellow portion and the gear mesh area, wherein the deviation [[in]] between the midpoints of the yellow portion and the gear mesh area is determined using the formula:
pct_x = ((yellow_x_mid - black_x_mid)/yellow_x_mid)* 100,
pct_y = ((yellow_y_mid - black_y_mid)/yellow_y_mid)* 100,
where (yellow_x_mid, yellow_y_mid) and (black_x_mid, black_y_mid) are the (x, y) coordinates of the midpoints of the yellow region and the gear mesh area, respectively.
wherein [[the]] a range of acceptable deviation is configured by a user to pass gear contact pattern verification, and is between 25% and 80%; and 
displaying test results on the smartphone, wherein the test results are based on a comparison of the determined deviation with the range of acceptable deviation and include at least an indication of pass or fail.

13.	The method of claim 12, the capturing step further comprising:
using pre-configured guides displayed on a screen by the application, the pre-configured guides including red guides; and
cropping the captured images by recording pixel values of red guides and identifying bounding points, wherein the bounding points are identified by identifying a first and a last occurrence of the red guides on the x and y axes.

16.	Canceled. 

17.	A method for automated gear contact pattern verification, the method comprising: 
applying a yellow powder to at least one gear to be meshed to form contacts on at least one gear tooth of the at least one gear;
using an application on a smartphone, scanning a barcode on the at least one gear to obtain a part number or a serial number associated with the at least one gear;
using the smartphone, capturing images of the at least one gear tooth at three predetermined angles of 0, 120 and 270 degrees, the capturing step comprising:
using pre-configured guides displayed on a screen by the application, the pre-configured guides including red guides;
cropping the captured images by recording pixel values of red guides and identifying bounding points, wherein the bounding points are identified by identifying a first and a last occurrence of the red guides on the x and y axes;
identifying clusters of color in the captured images;
confirming that the clusters of color are within pre-determined ranges and cover an area above a pre-determined set count;
using a matching algorithm run on the smartphone, the matching algorithm comprising:
identifying a gear type based on the part number or serial number;
identifying bounding points of a yellow portion of the at least one gear tooth, the bounding points including a midpoint of the yellow portion;

identifying the midpoint of [[the]] a gear mesh area;

determining a deviation [[in]] between the midpoint of the yellow portion and the midpoint of the gear mesh area according to which of the four identified regions the midpoint of the gear mesh area is located, wherein [[the]] a range of acceptable deviation is configured by a user to pass gear contact pattern verification, and is between 25% and 80%; and 
displaying test results on the smartphone, wherein the test results is based on a comparison of the determined deviation with the range of acceptable deviation and including at least an indication of pass or fail.


18.	The method of claim 17, wherein the midpoint of the yellow portion is identified using the formula:
yellow_x_mid = (max(x_yellow) + min(x_yellow))/2,
yellow_y_mid = (max(y_yellow) + min(y_yellow))/2,
where x_yellow and y_yellow are the x coordinates and y coordinates, respectively, of the yellow region.


black_x_mid = (max(x_black) + min(x_black))/2,
black_y_mid = (max(y_black) + min(y_black))/2,
where x_black and y_black are the x coordinates and y coordinates, respectively, of the gear mesh area. 

20.	The method of claim 17, wherein the deviation in the midpoints of the yellow portion and gear mesh area is determined using the formula:
pct_x = ((yellow_x_mid - black_x_mid)/yellow_x_mid)* 100,
pct_y = ((yellow_y_mid - black_y_mid)/yellow_y_mid)* 100,
where (yellow_x_mid, yellow_y_mid) and (black_x_mid, black_y_mid) are the (x, y) coordinates of the midpoints of the yellow region and the gear mesh area, respectively.


Allowable Subject Matter

Claims 1-5, 7-15 and 17-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of amended independent claims 1, 12 and 17:
determining a deviation between the midpoint of the yellow portion and the midpoint of the gear mesh area according to which of the four identified regions the midpoint of the gear mesh area is located, wherein a range of acceptable deviation is configured by a user to pass gear contact pattern verification, and the range is between 25% and 80% 

For example, each of the following prior art references inspects contact areas of paint- or coating-applied gear tooth after meshing for verification, but none, alone or in combination, discloses or suggests the common element recited above:
Caskey et al. (US 2007/0058854)—[Figs. 2-5 and paragraphs 37 (“…FIG. 2, the numeral 200 designates a set of idealized gear contact areas and pattern as viewed on successive teeth 201 on a gear. The oval areas 202 are where…the contrast medium, such as colored oil or blue dye, or any other contrast medium, will show substantially bare metal created by the contact with the other gear”), 48 (“… FIG. 3…Following image acquisition of all gear teeth, each image is analyzed independently for location, height, width and/or any other desired characteristic of the contact area”), 28 (“ FIG. 5…The first graph 501 shows the horizontal 503 and vertical 504 position of a gear pattern…the dashed line 506 in the second graph shows considerably more variation in vertical position than…504 of the first graph”)]
Mtauweg (US 2017/0122837)—[Fig. 2 and paragraphs 3 (“…For determination of a contact area between cooperating tooth surfaces, a contact pattern paint, which is an oil-resistant colored paint, is applied on the tooth surfaces prior to 
George et al. (US 2010/0158349)—[Figs. 1, 2 and paragraphs 29 (“…The contact pattern 45 on the gear tooth 40 typically includes long edges 47 and short edges 46 that define the boundaries of the contact pattern 45”), 32 (“…various metrics are computed such as…the shape of the contact pattern, the shape of the upwind and downwind edges of the contact patterns, the off distance of the center of the contact pattern from the center of the gear tooth, and the minimum distances of upwind and downwind contact pattern edges from the gear edges”), 33 (“…the tooth employs paint, dyes or colored layer on the gear tooth that aids in discerning the contact pattern estimation as the paint wears off from the gear meshing”), 36 (“…Characterizing…by analyzing the sections of the gear tooth where the paint has been removed due to the gear meshing”)]
Fukumoto et al. (JP 62-46228)—[Figs. 1-3 and the abstract (“A drive pinion 4 is meshed with a ring gear 2 having a pressure responsive film 6 mounted thereto 
Hirakoka (JP 03100435A)—[Figs. 1, 4(a)-(i) and the abstract (“A coating 11 containing a fluorescent pigment is applied to the tooth surface of one gear of a pair of gears 10. This one gear is engaged to the other gear to which the coating 11 is not applied and rotated…an image related to a peeling state of the coating applied to the tooth surface of one gear 10 or an adhering state of the coating transferred to the tooth surface of the other gear is brought to image pickup by image pickup means 15 - 18 through a filter 20…Then, based on the obtained image, tooth contact state of a pair of gears can be inspected”)]
Tanaka (JP 2005098911A)—[Figs. 1, 8, 9 and abstract (“To realize a quantitative tooth contact inspection for a gear wheel, independently of the visual sensory inspection of a worker…by specifying the boundary between the separation section of coating and the residual section thereof that are generated on a surface to be inspected, based on theses brightness information and variation information in brightness, tooth contact state on the surface can be inspected precisely”)]
Usui et al. (JP 2010266244A)—[Figs. 6, 8, 9 and the abstract (“The inspection method includes: a coating step (S600) for applying a coating material onto a tooth surface of at least one of a pair of gear parts 100a, 100b; a rotation step (S601) for rotating the pair of gear parts by mutually engaging them; imaging steps (S604, S605) for irradiating near-infrared rays to the tooth surface coated with the coating material and for picking up an image of reflected light of the near-infrared rays; and an inspection step (S608) for inspecting the tooth contact of the engaged gear parts by the picked-up image”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eguchi et al. (US 2006/0029257)—[Fig. 3(A) and paragraph 54 (“…FIG. 3(A)…detects a region having an intensity value larger than a threshold value in the differential image as a potential defect region…31 and then sets a region 33…sufficient to surround the potential defect region 31”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 10, 2021